HUNTER, Robert C., Judge,
dissenting.
The majority concludes that the trial court was correct in granting defendant’s motion to suppress evidence obtained from the search because the search warrant affidavit lacked sufficient “indicia of reliability” to establish probable cause. I agree that the affidavit did not contain a sufficient factual basis to establish probable cause under the confidential informant standard because the affiant did not detail why the source was reliable. However, I would find that under the anonymous tip standard, the affidavit contained detailed information provided by the source which was independently corroborated by experienced officers and therefore established probable cause for the search warrant’s issuance. For the following reasons, I respectfully dissent.
This Court has traditionally used two standards to assess whether information provided by a third party may establish probable cause to support the issuance of a search warrant: the confidential informant standard and the anonymous tip standard. Under the confidential informant standard, a search warrant affidavit that states the affiant’s belief that the confidential informant is rehable and contains some factual circumstance on which that belief is based is sufficient on its own to establish probable cause. State v. Campbell, 282 N.C. 125, 130-31, 191 S.E.2d 752, 756 (1972). However, “[p]robable cause cannot be shown by affidavits which are purely conclusory, stating only the affiant’s or an informer’s belief that probable cause exists without detailing any of the underlying circumstances upon which that belief is based.” Id. (internal quotation marks omitted). Under the anonymous tip standard, sufficient “indicia of reliability” to establish probable cause can be found if the source provided detailed information and that information was independently verified by the police. State v. Lemonds, 160 N.C. App. 172, 179-80, 584 S.E.2d 841, 846 (2003); see also State v. Trapp, 110 N.C. App. 584, 589-90, 430 S.E.2d 484, 488 (1993) (anonymous source’s tip may provide probable cause if the details can be independently verified). This Court has adopted a “totality of the circumstances” approach in determining whether probable cause exists in support of the issuance of a search warrant. State v. Edwards, 185 N.C. App. 701, 704, 649 S.E.2d 646, 649 (2007).
I agree with the majority that the trial court correctly concluded that Lt. Ferguson’s description of the source’s reliability was merely conclusory, and therefore was insufficient to establish probable cause under the confidential informant standard. However, I believe the search warrant affidavit contained sufficient “indicia of reliability” for the *306magistrate to find there was probable cause to issue the warrant under the anonymous tip standard.
In Lemonds, this Court applied the anonymous tip standard and held that there was probable cause where a source alleged that the defendant was growing marijuana, and evidence gathered, by the police independently corroborated the tip. Lemonds, 160 N.C. App. at 179-80,584 S.E.2d at 846. Prior to seeking a search warrant, the police discovered power bills for the defendant’s residence that revealed electricity consumption patterns consistent with indoor marijuana-growing operations. Id. They also recovered equipment commonly used to grow marijuana from the defendant’s garbage, saw the defendant put this equipment in the garbage, and found marijuana residue on the equipment. Id. The Lemonds Court concluded, “[b]ased on the totality of the circumstances . . . the information before the magistrate . . . provided a ‘substantial basis’ for finding probable cause that defendant was maintaining an indoor marijuana-growing operation.” Lemonds, 160 N.C. App. at 180, 584 S.E.2d at 846.
I consider the facts as found by the trial court here analogous to those in Lemonds, and as such I believe there was sufficient evidence to establish probable cause forissuance of the search warrant under the anonymous tip standard. Here, the court made the following findings of fact. Det. Hastings and Lt. Ferguson began an investigation based on a source’s tip that defendant was growing marijuana in an indoor operation on his farm. Det. Hastings had been employed by the Franklin County Sheriffs Department for approximately seven years at this time. Based on the source’s information, Det. Hastings subpoenaed the power records for defendant’s property. The records revealed excessive kilowatt usage, which Det. Hastings concluded was indicative of a marijuana-growing operation based on his extensive experience as a narcotics officer. The officers then went to a lot adjacent to defendant’s property to conduct surveillance based on the source’s tip and the power records. Before committing the illegal “knock and talk” entry onto defendant’s property, the officers identified a plethora of physical evidence indicating a growing operation, including potting soil, starting fertilizer, seed starting trays, plastic cups, metal storage racks, and pump sprayers. No fields were in cultivation at the time the officers identified these-materials, and the greenhouse on the property appeared to be in disrepair based on tears in the exterior and knee-deep weeds surrounding it.
All of this information found as fact by the trial court was included in the affidavit before the magistrate. The affidavit also contained the statement by Lt. Ferguson that, based on his experience and training as *307a narcotics officer, the physical evidence identified on defendant’s property was indicative of an indoor marijuana-growing operation. I would find that the source’s tip that defendant was growing marijuana in an indoor facility on his farm was independently verified by experienced officers through their analysis of defendant’s power records and observation of physical evidence indicative of a marijuana-growing operation that necessarily must have been occurring indoors, as the source indicated. As such, based on the anonymous tip standard and the precedent set in Lemonds, I would find that there was a substantial basis to establish probable cause for the issuance of the warrant here.
I conclude that the combination of the officers’, years of training, knowledge, and experience regarding narcotic and drug enforcement, as well as the independently verified utility records and personal observations of cultivation equipment at defendant’s farm, sufficiently corroborated the source’s tip and established probable cause to believe that there would be drugs and related paraphernalia at defendant’s address under an anonymous tip standard. See State v. Bone, 354 N.C. 1, 10, 550 S.E.2d 482, 488 (2001) (holding that an officer may rely upon information received through a source “so long as the informant’s statement is reasonably corroborated by other matters within the officer’s knowledge”) (citation omitted), cert. denied, 535 U.S. 940, 152 L. Ed. 2d 231 (2002); see also Edwards, 185 N.C. App. at 705, 649 S.E.2d at 650 (holding that the affiant officer’s extensive experience weighed in favor of finding the magistrate had a substantial basis to conclude probable cáuse existed to issue a search warrant). Thus, under the totality of the circumstances, the search warrant affidavit provided to the magistrate set forth sufficient facts for a reasonably discreet and prudent person to rely upon in determining that probable cause existed in support of the issuance of the search warrant. See Edwards, 185 N.C. App. at 704, 649 S.E.2d at 649 (“To establish probable cause, an affidavit for a search warrant must set forth such facts that a reasonably discreet and prudent person would rely upon[.]”) (citation and internal quotation marks omitted). Accordingly, I would find the trial court erred in granting defendant’s motion to suppress evidence, and I would reverse the trial court’s order.